Whitfield, C. J.,
delivered the opinion of the court.
Section 14, article 7, of the by-laws of the appellee association, which are made a part of the bond and deed of trust in the ease, expressly stipulates that a borrower who may desire to repay a loan before the day of maturity fixed in the contract may do so, but only at annual periods from the date of making the contract, and then only upon giving ninety days’ definite written notice that he so desires, in advance of such period, to the appellee’s home office. The appellant had no right in law to compel the acceptance by the appellee of payment before maturity, . and in the case before us she expressly agreed that, if the association would accept payment in advance of maturity, she would pay what would be due on the basis of ten per cent per annum at the end of the next annual period after the date of payment. This was for her accommodation, and she is bound by the terms of such agreement. In 29 Ency. of Law (2d ed.), p. 483, it is said: “ Payment of Debt Before Maturity.— A creditor is not required to receive payment of his claim before maturity, and *557where a loan, including principal and interest, would be free from usury if paid according to its terms, the fact that the lender, in permitting the borrower to pay the loan before maturity, exacts more than the amount loaned, with legal' interest to the time of repayment, does not render the transaction usurious.” To the same effect are Savannah Savings Bank v. Logan, 99 Ga., 291; 25 S. E., 692; Keckley v. Union Bank, 79 Va., 458, and other authorities cited in the brief of learned counsel for appellee.

Affirmed.